                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

PETER MRINA,                                     )
          Petitioner,                            )
                                                 )
v.                                               )   No. 3:18-CV-3415-L (BH)
                                                 )
TUCKER ICE PROPERTY MANAGER,                     )
IMMIGRATION AND CUSTOMS                          )
    ENFORCEMENT (ICE)                            )
          Respondents.                           )

                                             ORDER

       By Special Order No. 3-251, this habeas case has been referred for findings, conclusions

and recommendation. On March 18, 2019, it was recommended that this action be dismissed for

failure to prosecute or follow court orders because the petitioner had failed to pay the $5.00

filing fee as ordered. (See doc. 21.) On March 27, 2019, the filing fee was paid. Because the

petitioner has now complied with the order to pay the filing fee, and the findings, conclusions,

and recommendation for dismissal have not yet been accepted, they are hereby VACATED.

       SIGNED this 28th day of March, 2019.



                                                      ___________________________________
                                                      IRMA CARRILLO RAMIREZ
                                                      UNITED STATES MAGISTRATE JUDGE
